DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and response filed on 9/20/2022 has been received and entered in to the case. 
	Claims 2, 7, 9-10, 13-14, 16 and 24-26 have been canceled, claims 32-33 are newly added, and claims 1, 3-6, 8, 11-12, 15, 17-23 and 27-33 have been considered on the merits. All arguments have been fully considered. 

Response to Amendment
	The claim rejections under 35 USC §112(a), (b) and (d) have been withdrawn due to the instant amendment. 
	The claim rejection under 35 USC §102 based on Wang has been withdrawn due to the instant amendment. 
	The claim rejections under 35 USC §103 have been withdrawn due to the instant amendment. 
Claim Objections
Claim 3 is objected to because of the following informalities:  The term “allogenic” in line 2 appears to be a typographical error. It should be “allogeneic” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 8, 11-12, 15, 17-23 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 1, 3-6, 8, 11-12, 15, 17-23 and 27-33: 
	The instant claims disclose that the Factor VIII gene sequence comprises one or more genetic modifications for increased protein expression, protein stability or both, and the Factor VIII protein comprises human Factor VIII A2 and C2 domains and porcine Factor VIII A1, A3 and C1 domains. This limitation is understood that the Factor VIII utilized in the method is a hybrid/chimeric Factor VIII comprising domains from two different species: human and porcine, and this can be interpreted as the genetic modifications as claimed are required additionally to increase protein expression, protein stability or both to the hybrid/chimeric Factor VIII. The instant specification does not provide sufficient support for any genetic modifications to the specific configuration of hybrid/chimeric Factor VIII as claimed. The specification discloses the gene-editing introduces one or more modifications to an endogenous Factor VIII gene sequence that increase protein expression, increase protein stability, etc. (para. [0050]). There is no disclosure in the instant specification supporting any genetic modification to the gene sequence encoding the hybrid/chimeric Factor VIII comprising human and porcine domains. Thus, the instant amendment introduces new matter to the originally filed application.
	Claim 33: 
The instant claim discloses that the Factor VIII protein of claim 1 comprises a B domain. However, the instant specification does not provide sufficient support for the limitation. Claim 1 requires the Factor VIII protein comprising human FVIII A2 and C2 domains and porcine FVIII A1, A3 and C1 domains. As claim 33 dose not particularly limit the source of the B domain, the scope of the source for the B domain could be human, porcine or any other species. Furthermore, the instant specification discloses Factor VIII that is deleted with a B domain (para. [0041], [0051], [0053], [0079] and [0115] of PGPub). There is no particular disclosure with regard to the B domain being in the hybrid Factor VIII as required in claim 1 (human A2/C2 and porcine A1/A3/C1). Thus, the instant amendment introduces new matter to the originally filed application.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The instant claim discloses that the Factor VIII gene sequence of claim 1 comprises modifications to reduce immunogenicity of the expressed Factor VIII protein. The claim does not require what the modifications are. Thus, the scope of the modification to reduce immunogenicity would be extremely broad including those known in the art as well as those yet to be identified. The instant specification, however, provides a single example for the intended reduction of immunogenicity of Factor VIII protein, which is alanine substitution in the A2 domain (para. [0042], [0044],[0051],[0053]). There is no other examples or description to support the entire scope of the claimed subject matter.
M.P.E.P. §2163 recites, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.”
Thus, it is concluded that the instant specification fails to provide sufficient written description to support the entire scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 22 disclose that the modified MSC are allogeneic bone marrow MSC. However, the amendment claim 1 requires the modified MSCs are amniotic fluid MSC, placental tissue MSC or umbilical cord tissue MSC. It is not clear if the claimed method of claim 1 further utilize bone marrow MSCs in addition to the modified MSCs derived from amniotic fluid, placenta or umbilical cord, or these claims were supposed to be canceled upon the instant amendment. Clarification is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 and 22 disclose that the modified MSC are allogeneic bone marrow MSC. However, the amendment claim 1 requires the modified MSCs are amniotic fluid MSC, placental tissue MSC or umbilical cord tissue MSC. Thus, claims 6 and 22 do not further limit the subject matter of claim 1 and 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 11-12, 15, 17-21, 23, 27-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2016/183593; of record) in view of Doering et al. (2004, JBC; IDS ref.) in further view of Atala et al. (US 7,968,336; IDS ref.; of record), Kasuda et al. (of record), Dooriss et al. (of record) and Qin et al. (of record)
Regarding claims 1, 3 and 17-19, Wang et al. teach a method of treating hemophilia A by administering mesenchymal stem cells derived from pre-term placenta,  e.g. chorionic villus (C-MSC), that has been genetically modified to express Factor VIII (FVIII) to a subject in need thereof, and the C-MSCs are isolated from mother carrying the fetus (paras. 13, 116, 126, 134, 175-176).  The isolated C-MSCs are expanded to a population of cells containing the nucleic acids prior to the administration to the subject, e.g. fetus (para. 120). Wang et al. teach that the viral vector utilized for the therapy includes a nucleic acid encoding a functional FVIII polypeptide, and further comprising a nucleic acid encoding functional von Willebrand factor (vWF) (para. 121). 
Regarding the new limitation in claim 1 directed to the FVIII protein, Wang et al. do not teach the FVIII comprising human A2 and C2 domains and porcine A1, A3 and C1 domains.
Doering et al. teach various different hybrid FVIII comprising human and porcine domains (see Fig. 1). The different combinations of domains from human and porcine as shown by Doering et al. were shown to be functional (see Fig. 2). 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to use a recombinant FVIII having different combinations of human and porcine FVIII domains including that of the claimed combination (i.e. human A2 and C2 and porcine A1, A3 and C1). This is because, based on the teachings of Doering et al., one skilled in the art would recognized that each of 5 domains (A1, A2, A3, C1 and C2) of FVIII can be substituted between human and porcine FVIII sequences. By doing so, one skilled in the art would arrive the specific combination of the claimed structure with regard to the domains of hybrid FVIII with a reasonable expectation of success, and the combinations are expected to be functional. Furthermore, Wang et al. teach that Factor VIII for the method of treating Hemophilia A can be wild type FVIII, a fragment thereof, a B-domain deleted FVIII or an equivalent thereof (para. 116), and one skilled in the art would recognize the chimeric FVIII using human and porcine domains would be one of the equivalents.
Regarding claims 4-5 and 20-21, Wang et al. do not teach the C-MSCs express c-kit (claim 4) or c-kit/CD34/CD90/CD133 (claim 5).
Atala et al. teach pluripotent fetal stem cells isolated from amniotic fluid, placenta, and/or chorionic villus, and the fetal stem cells would express c-kit, CD34, CD90 or CD133 (col. 18, lines 44-48).
It would have been obvious to a person skilled in the art to use fetal stem cells of Atala et al. for the C-MSCs in the method of treating hemophilia A taught by Wang et al. with a reasonable expectation of success. This is because one skilled in the art would recognize that the fetal stem cells of Atala et al. are suitable cells for carrying the modified FVIII gene to express FVIII for treating hemophilia because stem cell therapy for hemophilia A utilizes various different stem cells including embryonic stem cells (pluripotent stem cells) (see Kasuda et al.; Abstract), hematopoietic stem cells (see Dooriss et al.; p.469, 1st col., last para.; Fig. 7), etc. Thus, one skilled in the art would try the pluripotent fetal stem cells of Atala et al. for the method of Wang et al. Furthermore, the instant specification discloses the cells of Atala et al. as an example of MSCs derived from birth tissue (para. 33 of PGPub).
Regarding claims 8 and 28 directed to the modified MSC comprising a vWF gene sequence with a modification increasing protein expression, protein stability or both of vWF protein, while Wang et al. teach vWF expression (see above), Wang et al. teach that a nucleic acid encoding functional vWF is operatively linked to a promoter driving expression of vWF (e.g. MDNU3 or PGK promoters) (para. 119). As these promoters are known to be constitutively active according to Qin et al. (see Abstract and Introduction), the gene sequence controlled by these promoter is expected to increase protein expression as claimed.
Regarding claims 11 and 23, Wang et al. teach the promoter being phosphoglycerate kinase (PGK) promoter (para. 122), and PGK promoter is known as constitutively active promoter according to Qin et al. (see Abstract and Introduction).
Regarding claims 12 and 28 directed to gene editing to modify endogenous vWF gene of the MSCs, Wang et al. teach that the cells are genetically modified to express a therapeutic functional protein, e.g. FVIII and/or vWF, using any appropriate transduction method, e.g. ZFN (zinc-finger nuclease), CRISPR, TALENs, or vector-mediated transfer (para. 71, 133). It is understood that the use of CRISPR technique is gene editing techniques (see para. 70), and it is understood that this gene editing technique would modify the endogenous gene, and thus, endogenous FVIII and/or vWF in the MSCs. Even if it is considered that the teaching of Wang et al. is not necessarily anticipate the claimed limitation, it would have been obvious to a person skilled in the art to modify MSCs using any known gene editing technology to modify the endogenous gene to express functional gene, i.e. FVIII and/or vWF, with a reasonable expectation of success.
Regarding claims 15 and 27 directed to the FVIII gene sequence and the vWF gene sequence being operatively linked to the same constitutively active promoter, while Wang et al. do not particularly teach the same promoter, however, Wang et al. teach that the gene encoding FVIII in combination with the gene encoding vWF are within a single vector, or the vectors comprise a promoter operatively linked to the nucleic acids (para. 119-120). Thus, it would have been obvious to a person skilled in the art to use the same constitutively active promoter to express FVIII and vWF within a vector as taught by Wang et al. This is because one skilled in the art would consider the two genes of FVIII and vWF can be operatively linked to the same or each individual promoter within the single vector, and it is extremely well known in the art that two or more individual gene sequences within the same vector would be controlled by the same promoter in the vector.
Regarding claim 29 directed to the injection route being intraperitoneal injection, Wang et al. teach various administration routes for the C-MSCs modified to express functional FVIII include intraperitoneal injection for in utero transplantation (para. [0179]).
Regarding claim 30, Wang et al. teach that the cells are administered in utero to the fetus at various times during gestational development (para. 116), and this teaching would meet the injection at least once.
Regarding claim 31, Wang et al. teach that about 1 to up to about 20 million cells per fetus or around about 5 to about 100 million cells per kilogram of estimate fetal weight (para. 168).
Regarding claim 33 directed to the FVIII protein comprises a B domain, Wang et al. in view of Doering et al. do not particularly teach the presence of the B domain as they have structures without a B domain (B-deletion).
However, it would have been obvious to a person skilled in the art to prepare the hybrid FVIII without removing B domain with a reasonable expectation of success. This is because B domain is present in an endogenous native FVIII protein, and Wang et al. teach that Factor VIII for the method of treating Hemophilia A can be wild type FVIII, a fragment thereof, a B-domain deleted FVIII or an equivalent thereof (para. 116). Thus, one skilled in the art would recognize that a suitable FVIII protein expressed in the MSCs can be constructed with or without B domain.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Doering et al. in further view of Atala et al., Kasuda et al., Dooriss et al., and Qin et al.  as applied to claims 1, 3-5, 8, 11-12, 15, 17-21, 23, 27-31 and 33 above, and further in view of Porada et al. (2014, Frontiers in Pharmacology; IDS ref.) and WO1998/053063 (WO’063 hereinafter; of record) as evidenced by Rojewski et al. (2008, Transfus. Med. Hemother.; of record).
Regarding claims 6 and 22 directed to the MSCs being allogeneic bone marrow MSCs expressing Stro-1, Wang et al. do not teach the limitation.
Porada et al. teach that hemophilia A (HA) can be treated by using mesenchymal stromal cells from various sources including bone marrow to correct the fetus in utero (see entire document).
WO’063 teaches a method of treating hemophilia A by administering genetically modified bone marrow derived stromal cell expressing B domain deleted FVIII gene in a retroviral vector (p. 7-11; Examples 1-2). WO’063 also teach that the cells includes bone marrow stromal stem cells (BM-MSCs) (p.2, lines 6-7; p.3, lines 6-7). WO’063 teach that BM stromal cells are obtained from donors, i.e. allogeneic MSCs (p.18, lines 32-38).
It would have been obvious to a person skilled in the art that the allogeneic bone marrow MSCs of WO’063 transduced by the viral vector expressing FVIII gene could be used as an art-recognized alternative to the C-MSCs in the method of Wang et al. One skilled in the art would expect that the allogeneic MSCs of WO’063 are capable of being used for the method of treating hemophilia in utero with a reasonable expectation of success as Porada et al. discuss the feasibility of the treatment in utero and WO’063 discloses the method of treating hemophilia using allogeneic MSCs with modified FVIII gene.
Regarding the surface marker of Stro-1, bone marrow MSCs inherently express Stro-1 (see Rojewski et al.; Table 1). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over WO’063 in view of Wang et al. in view of Doering et al. in further view of Atala et al., Kasuda et al., Dooriss et al., and Qin et al. as applied to claims 1, 3-5, 8, 11-12, 15, 17-21, 23, 27-31 and 33 above, and further in view of Lubin et al. (1997, JBC; IDS ref.)
Regarding claim 29 directed to the FVIII protein comprising one or more modifications to reduce immunogenicity, Wang et al. in view of Doering et al. in further view of Atala et al., Kasuda et al., Dooriss et al., and Qin et al. do not teach the limitation.
Lubin et al. teach that alanine substitution to A2 epitope in hybrid human/porcine FVIII would be able to reduce immunogenicity of FVIII (see entire document).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to introduce the alanine substitution taught by Lubin et al. into the hybrid FVIII taught by Wang et al. in view of Doering et al. in order to reduce immunogenicity with a reasonable expectation of success. By doing so, one skilled in the art would recognize that the hybrid FVIII with reduced immunogenicity can be a suitable treatment for the patients developed inhibitory immune response by the previous FVIII treatment that caused immune responses.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 8, 11-12, 15, 17-23 and 27-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 12-13, 16, 18-31 of copending Application No. 16/638,379 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘379 application disclose the method of treating a subject prenatally diagnosed having hemophilia. The claims of the ‘379 applicant discloses the same source of MSCs; marker expression, the use of viral vector with constitutively active promoter for expression of FVIII and/or vWF; administration routes being intraperitoneal; and cell concentration for the administration the same as the claims of the instant application. Regarding the bone marrow MSCs being allogeneic, it is well known in the art that allogeneic MSCs being used for stem cell therapy, and thus, it would have been obvious to a person skilled in the art to use allogeneic bone marrow MSCs. Regarding the subject in utero (i.e. fetus prior to birth), while the claims of the ‘379 application do not particularly disclose the limitation, however, the subject being treated is prenatally diagnosed, it would have been obvious to a person skilled in the art that the subject would be a fetus in utero. 
Thus, the claims of the ‘379 application render the claims of the instant application obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive as the claim rejections under 35 USC §102 and 103 do not address the newly added limitations and claims. A new ground(s) of rejections are necessitated by the instant amendment. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1631